Title: To James Madison from Joseph Mussi, [ca. December] 1797
From: Mussi, Joseph
To: Madison, James


SirThursday afternoon [ca. December 1797]
I found on my desk yesterday your memorandum, & agreable to your request I’ill make an estimation of the mentioned marble work, but not so accurate as I, & probably you would wish. The quality of Stone, & kind of ornaments are first to be fixed upon; white Statuary marble, as my Chemney pce. is dearer than Common marble with veins, as the slabs in my yard; ornaments of oriental alabaster, porphiry, or granit are exceedingly high, such Stones being rare, & very hard, but any work of Common white alabaster is Cheap; this Stone is very tender, & in abundance in Italy.


Two Jams, a frontispiece with Base, & a Top are the four usual parts


Composing a Chemney piece,
which of regular
dimensions
of white


statuary marble
large size, plain,
may be valued at

Drs. 60.—


of Common
do.
do.
do.
30.—

of do.
do.
Small Size
do.
20.—
of white statuary marble large Size ornamented

150.—


Any inlaid work of Coloured handsome marble make an addition from 50. to 100. drs. & of porphiry, Granit, or other hard stones an addition from 200. to 600. dollrs. or more according to the Sculpture of it.
Earth stones abt. 5. feet long, 20. inches wide of white Statuary marble may be valued at drs. 30., & of Common marble drs. 15. The above is the nearest Calculation I Can make for said articles delivered at Alexandria.
I think a frontispiece 2⅔ feet high to be out of proportion, & won’t look well, though our Carpenters, or joiners here are used to that dimension. The frontispiece, Base, & top of ⟨my⟩ Chemney piece, which is a Compleat & elegant perform⟨anc⟩e done at Rome, only measures 13. inches high.
It is also difficult to be accurate in Stating by what time said articles Could be delivered at Alexandria. Our navigation with the mediterranean being not free, opportys. are scarse, irregular, & not much to be depended upon during the hostilities in Europe. I should think the articles may arrive in about 10. months from the time that the order is sent from here—no appearance of a Sooner arrival, & a great probability of longer delay by the present Circumstances.

I Shall be glad to serve you in this, & any other occasion. You may depend, that any of yr. orders will be forwarded with punctuality, & the execution particularly recommended to my friends as to procure you entire satisfaction. I am with true regard Sir your most obedt. Servt.
Jos. Mussi
